Case 18-13067-BFK     Doc 19     Filed 10/15/18 Entered 10/15/18 13:47:56            Desc Main
                                 Document     Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                                          FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

        In the Matter of:

        MONICA N. SANTOS                                       Chapter 13
                          DEBTOR
        WELLS FARGO BANK, NATIONAL                             Case No. 18-13067-BFK
        ASSOCIATION
                          Movant

               v.

        Monica N. Santos
        and
        Thomas P. Gorman, Trustee,




                               ANSWER AND REPORT OF TRUSTEE
                                TO RELIEF FROM STAY MOTION

               COMES NOW Thomas P. Gorman, the Chapter 13 Trustee named upon this

        Motion for Relief from Stay, and states that he has no opposition to the relief requested.

               AND HAVING FULLY ANSWERED, your Trustee prays for such disposition of

        this Motion as to this Court seems just.

        Date: October 15, 2018                        __/s/ Thomas P. Gorman_________
                                                      Thomas P. Gorman
                                                      Chapter 13 Trustee
                                                      300 North Washington Street, Ste. 400
                                                      Alexandria, VA 22314
                                                      (703) 836-2226
                                                      VSB 26421

                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Answer & Report of Trustee was served via
        ECF to authorized users or mailed to counsel for the Movant and counsel for the Debtor,
        or to Debtor Pro Se, this 15th day of October, 2018.


                                                      /s/ Thomas P. Gorman___________
                                                      Thomas P. Gorman
